Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bey (5509446).
Regarding claim 1, Bey, Fig. 4,5,6, discloses a flow control device comprising: a valve body 2 having an inlet 7, an outlet 8, and a flow path connecting the inlet and the outlet; a flow vane (portion of 10 comprising 15,16 and inbetween 17,18) coupled to the valve body and disposed in the flow path to divide (by 17,18) a flow of fluid through the valve body, the flow vane having a first surface, a second surface, and a corrugation formed 17,18 on at least one of the first and second surfaces; and a control element 4 disposed in the flow path and movable in the valve body between an open position and a closed position.
As to claims 1 and 2 (in alternative definition of control element), Bey, Fig. 4,5,6, discloses a flow control device comprising: a valve body 2 having an inlet 7, an outlet 8, and a flow path connecting the inlet and the outlet; a flow vane (portion of 10 comprising 15,16 and inbetween ribs and slots 17,18) coupled to the valve body and disposed in 
As to claim 3, corrugation 17,18 includes a ridge 17 disposed in parallel relative to the direction of flow (long portion of 17 at downstream end).
As to claim 4, the corrugation 17,18 includes a ridge (portion of 17 inbetween adjacent slots 18) disposed perpendicularly (when seen in traverse direction) relative to the direction of flow.
As to claim 5, corrugation includes a raised peak (outer face of portion of 17 inbetween adjacent slots 18).
As to claim 6, the corrugation includes an indentation 18.
As to claim 7, the flow vane (portion of 10 comprising 15,16 and inbetween ribs and slots 17,18) is seen as integrally formed with the valve body. It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 [USPQ 326, 328 (CCPA 1973).
Regarding claim 11, Bey, Fig. 4,5,6, discloses a valve body 2 comprising: an inlet 7, an outlet 8, and a flow path connecting the inlet and the outlet; a valve port (left side seat 25 in Fig 6) disposed between the inlet and the outlet; an outlet passage (passage from left side seat 25 to 8) connecting the valve port and the outlet; a flow vane (portion 
As to claim 12, corrugation 17,18 includes a ridge 17 disposed in parallel relative to the direction of flow (long portion of 17 at downstream end).
As to claim 13, the corrugation 17,18 includes raised bumps (portions of 17 inbetween adjacent slots 18).
As to claim 14, the corrugation 17,18 includes a ridge (portion of 17 inbetween adjacent slots 18) disposed perpendicularly (when seen in traverse direction) relative to the direction of flow.
As to claim 16, the flow vane (portion of 10 comprising right half of 15,16 in Fig 6 and inbetween ribs and slots 17,18) is seen as integrally formed with the valve body. It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 [USPQ 326, 328 (CCPA 1973).
Allowable Subject Matter
Claims 19 and 20 are allowed. Claims 8-10, 15, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose wear, thickness or distance detection of . 
Related prior art Fisher (4778104) discloses flow vane with corrugations (col2 line 20-30) but fails to disclose wear detection or sensors.
Related prior art De Florez (4778104) discloses valve with wear detection sensors but fails to disclose flow vane with corrugations.
Related prior art Wilke (20110006241) discloses valve with wear detection sensors but fails to disclose flow vane with corrugations.
Related prior art Davies (20140061528) discloses valve flow vane but fails to disclose wear detection or sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753